DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7: the claim recites limitations that conflict with each other such as “first spacer interposed between the one or more dielectric spacers and the memory gate”, which conflicts with “a portion of the one or more dielectric spacers directly contacting an upper surface of the memory gate”, where the second limitation implies that the first spacer is no longer between the one or more dielectric spacers and the memory gate which contradicts the first limitation. Therefore the scope of the claim cannot be determined due to the conflicting limitations discussed above and thus the 
Claims 8-14 depend on rejected base claim 7 and thus are rejected under the same grounds. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 14-15, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaijk US Patent Publication No. 20040235249.
Regarding claim 1: Schaijk discloses an apparatus (Fig. 21) comprising:
a control gate structure (gate 21 and top layer 9) and a memory gate structure (gate 5) over a substrate (1); a charge storage layer (silicon nitride layer 32, ¶35) formed between the control gate structure and the memory gate structure, the charge storage layer extending between the memory gate structure and the substrate (refer to Fig. 21, charge storage layer 32 extends between the memory gate 5 and the substrate 1);
a first spacer (spacer 23) along a sidewall of the memory gate structure, an upper surface of the memory gate structure being recessed lower than an upper surface of the first spacer (refer to Fig. 21, upper surface of gate 5 is lower than the spacer 23);

Regarding claim 2. Schaijk discloses the apparatus of claim 1, wherein the control gate structure extends further from the substrate than the memory gate structure (refer to Fig. 21, gate 21 (control) extends higher than the gate 5 (memory) from the substrate 1).
Regarding claim 4.  Schaijk discloses the apparatus of claim 1, wherein an upper spacer of the one or more second spacers is level with a top surface of the control gate structure (refer to Fig. 21, upper spacer 20 is level with the cap 9 which is part of the control gate structure).
Regarding claim 5. Schaijk discloses the apparatus of claim 1 further comprising a third spacer along a sidewall of the control gate structure, wherein an upper surface of the third spacer is level with the upper surface of the control gate structure (refer to Fig. 21, a third spacer 23 on left side of the control gate 21 is formed level with the upper surface of the top layer 9 of the control gate structure).

Regarding claim 7. As best understood in view of the 112 rejection above, Schaijk discloses a device comprising: a control gate structure (gate 21 and top layer 9) over a substrate (1); an L-shaped charge storage structure adjacent the control gate structure (L-shaped silicon nitride layer 32); a memory gate structure (gate 5) on the L-shaped charge storage structure, the L-shaped charge storage structure being interposed between the control gate structure and the memory gate structure (32 is formed between the gate 21 and the gate 5); a first spacer (23) along a sidewall of the memory gate structure, the first spacer completely covering a sidewall of the memory gate structure (refer to Fig. 21, spacer 23 completely covers sidewall of the gate 5); and
one or more dielectric spacers adjacent to the first spacer (spacer 20), the first spacer being interposed between the one or more dielectric spacers and the memory gate structure, at least a portion of the one or more dielectric spacers directly contacting an upper surface of the memory gate structure (spacer 20 directly contacts upper surface of the gate 5).
Regarding claim 8. Schaijk discloses the device of claim 7, wherein a distance between an upper surface of the memory gate structure and an upper surface of the substrate is less than a distance between an upper surface of the L-shaped charge storage structure and the upper surface of the substrate (refer to Fig. 21, distance from the substrate to the upper surface of the charge storage layer 32 is higher than the distance from the substrate to the upper surface of the memory gate 5).

Regarding claim 15.  Schaijk discloses a device (Fig. 21) comprising:
a control gate structure (gate 21 and top layer 9) over a substrate (1); a memory gate structure (gate 5) over the substrate; an L-shaped silicon nitride layer interposed between the control gate structure and the memory gate structure (L-shaped charge storage silicon nitride layer 32); a first spacer (spacer 23 to the right of the memory gate 5, leftmost memory structure) along a sidewall of the memory gate structure, wherein a lowest point of an upper surface of the memory gate structure extends lower than an upper surface of the first spacer (refer to Fig. 21, lowest point of the upper surface of gate 5 is lower than the upper surface of the spacer 23); a second spacer (spacer 20) along a sidewall of the first spacer and an upper surface of the memory gate structure, wherein the second spacer directly contacts the upper surface of the memory gate structure (refer to Fig. 21, spacer 20 is formed along inner sidewall of the spacer 23 and directly contacts upper surface of the memory gate 5); a first drain/source region formed in the substrate (ldd and source/drain region 22 and 24 formed between memory gates 5 (right side of the leftmost memory structure)) and adjacent to the memory gate structure; and a second drain/source region formed in the substrate and adjacent to the control gate structure (refer to Fig. 21, source/drain region 22/24 formed to the left side of the control gate 21).

Regarding claim 19.  Schaijk discloses the device of claim 15, wherein the first spacer completely covers a sidewall of the memory gate structure (refer to Fig. 21, spacer 23 completely covers sidewall of the memory gate 5).


Allowable Subject Matter
Claims 3, 16, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3. Schaijk discloses the apparatus of claim 1, but is silent with respect to the above structure in combination with wherein the at least one of the one or more second spacers covering the upper surface of the memory gate structure comprises a first upper spacer contacting the memory gate structure and a second upper spacer over the first upper spacer.
Regarding claim 16. Schaijk discloses the device of claim 15, but is silent with respect to the above structure in combination with wherein the first spacer comprises a nitride, and wherein the second spacer comprises a nitride.
Regarding claim 18. Schaijk discloses the device of claim 17, but is silent with respect to the above structure in combination with wherein the second spacer extends below the memory gate structure.

Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 9. Schaijk discloses the device of claim 7, but is silent with respect to the above structure in combination with wherein the first spacer extends between the memory gate structure and the substrate.
Regarding claim 10. Schaijk discloses the device of claim 7 but is silent with respect to the above structure in combination with further comprising:
a third spacer along a sidewall of the control gate structure; and a fourth spacer along a sidewall of the third spacer, the third spacer being interposed between the fourth spacer and the control gate structure, the fourth spacer and the first spacer comprising a same material.
Regarding claim 11.  Schaijk discloses the device of claim 10, but is silent with respect to the above structure in combination with where the same material is silicon nitride.
Regarding claim 12.  Schaijk discloses the device of claim 7, but is silent with respect to the above structure in combination with wherein at least one of the one or more dielectric spacers extends between the memory gate structure and the substrate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829